Case 6:19-cv-02233-WWB-LRH Document 8 Filed 12/02/19 Page 1 of 2 PageID 49




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

EMMACULATE REFLECTIONS, LLC
and KELLERMEYER BERGENSONS
SERVICES, LLC,

        Plaintiffs,

v.                                                    Case No.: 6:19-cv-2233-Orl-78LRH

NABILA ALTMAN,

        Defendant.
                                              /

      PLAINTIFFS EMMACULATE REFLECTIONS, LLC AND KELLERMEYER
      BERGENSONS SERVICES, LLC’S RESPONSE TO SHOW CAUSE ORDER

        Plaintiffs Emmaculate Reflections, LLC and Kellermeyer Bergensons Services, LLC

(collectively “Plaintiffs”), through their undersigned counsel, hereby respond to the Court’s Order

to show cause entered on November 25, 2019, stating as follows:

        1.      Plaintiffs filed a Complaint against Defendant Nabila Altman (“Defendant”) on

November 22, 2019.

        2.      In the Complaint, Plaintiffs asserted that Defendant was a resident of Lake County,

Florida working in Lake County, Florida.

        3.      Upon information and belief, Defendant is a resident of Lake County, Florida.

        4.      Although Plaintiffs pled that venue is proper because of Defendant’s residency,

Plaintiffs state a substantial part of the events giving rise to Plaintiffs’ claims under the federal

Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, the Florida Uniform Trade Secret Act, Fla.

Stat. §§ 688.001, et. seq., and Florida common law, occurred and are occurring in Orange County,

Florida.




6388687v.1
Case 6:19-cv-02233-WWB-LRH Document 8 Filed 12/02/19 Page 2 of 2 PageID 50




        5.     Specifically, Defendant engaged in anti-competitive activity in Orange County by

soliciting Plaintiffs’ customers in Orlando, Florida. Plaintiffs did not list in the Complaint

Plaintiffs’ customers in Orange County that Defendant solicited due to the proprietary and

confidential nature of Plaintiffs’ customer lists.

        6.     Therefore, Plaintiffs submit that venue is proper in the United States District Court

for the Middle District of Florida, Orlando Division because a substantial part of Defendant’s anti-

competitive activities took place within the judicial division of this Court.

        7.     Attached herein as “Exhibit A” is Plaintiffs’ Amended Complaint alleging that

venue is proper because a substantial part of the events giving rise to these claims have occurred

and are occurring in Orange County, Florida. Defendant has engaged and is engaging in anti-

competitive activities in Orlando, Florida, by actively soliciting Plaintiffs’ customers located in

Orlando. Plaintiffs will file the attached Amended Complaint upon instruction by this Court to do

so.

        WHEREFORE, Plaintiffs respectfully request that this Court retain jurisdiction of this

matter because venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

        Respectfully submitted this 2nd day of December, 2019.


                                               /s/    Phillip J. Harris
                                               PHILLIP J. HARRIS, FBN: 0044107
                                               pharris@constangy.com
                                               MEGAN M. McGINN, FBN: 1018641
                                               mmcginn@constangy.com
                                               CONSTANGY, BROOKS, SMITH &
                                               PROPHETE, LLP
                                               100 North Tampa Street, Suite 3350
                                               Post Office Box 1840
                                               Tampa, Florida 33601-1840
                                               Telephone:     (813) 223-7166
                                               Facsimile      (813) 223-2515
                                               Service Email:      tampa@constangy.com
                                               Attorneys for Defendant

                                                     2
6388687v.1
